  Case 19-10214 Doc             419 Filed 03/09/20 Entered                03/09/20 13:17:18
               Desc            Main Document            Page               1 of 2


                         UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF VERMONT



In re:                                    )
                                          )
HERMITAGE INN REAL ESTATE                 )                 Chapter 7 Cases
HOLDING COMPANY, LLC, et al,              )                 Case Nos. 19-10214 (CAB)
                  Debtors.                )                 (Jointly Administered)
__________________________________________)

         THIRD STIPULATED CONSENT ORDER FOR ENLARGEMENT OF TIME

         Now comes Berkshire Bank (the “Bank”), Chapter 7 Trustee (the “Trustee”) and Town of

Wilmington (the “Town”), and by and through their respective undersigned counsel, and hereby

submit this Joint Stipulated Consent Order and request the Court Order that the time for the

Chapter 7 Trustee to assume or reject any and all unexpired leases involving the Town of

Wilmington, including but not limited to the Lease Agreement dated June 21, 1994 between the

Town of Wilmington and Mount Snow, Ltd., as affected by Assignment of Lease to Alt Charities

dated June 29, 2005, that certain [First] Amendment to Lease Agreement dated March 1, 2006,

that certain Assignment of Lease from Alt Charities f/k/a 1 Cornell, Inc. to Hermitage Inn Real

Estate Holding Company, LLC dated October 7, 2011, that certain [Second] Amendment to

Lease dated November 1, 2011, that certain Ground Lease Consent and Recognition Agreement

between Town of Wilmington, Wilmington Water District and Hermitage Inn Real Estate

Holding Company, LLC in favor of Berkshire Bank dated March 15, 2015, and that certain

Third Amendment to Lease dated December 23, 2019, and any lease in or to the Glebe Land(s),

including, but not limited, to all as referenced in Doc. #244, be extended through April 30, 2020.
  Case 19-10214 Doc          419 Filed 03/09/20 Entered           03/09/20 13:17:18
               Desc         Main Document            Page          2 of 2


Date: March 9, 2020                    BERKSHIRE BANK
                                       By its Attorneys
                                      BY: /s/ Elizabeth A. Glynn, Esq.
                                      Elizabeth A. Glynn, Esq.
                                      Ryan Smith & Carbine, Ltd.
                                      PO Box 310
                                      Rutland, VT 05702-0310
                                      (802) 786-1000
                                      eag@rsclaw.com

Date: March 9, 2020                   BANKRUPTCY ESTATE OF
                                      HERMITAGE INN REAL ESTATE
                                      HOLDING COMPANY, LLC – Jointly
                                      Administered
                                      By its Attorney

                                      By:
                                      Raymond J. Obuchowski, Esq.
                                      Chapter 7 Trustee
                                      Obuchowski Law Office
                                      PO Box 60
                                      Bethel, VT 05032
                                      (802) 234-6244
                                      ray@oeblaw.com

                                      Counsel to Chapter 7 Trustee

Date: March __, 2020                 Town of Wilmington
                                     By its Attorneys

                                      By: _______________________
                                       Edward G. Adrian, Esq.
                                       Monaghan Safar Ducham PLLC
                                       156 Battery Street
                                       Burlington, VT 05401
                                       (802) 60-4735
                                       eadrian@msdvt.com

So Ordered at Burlington, Vermont
March ___, 2020

______________________________
Honorable Colleen A. Brown
US Bankruptcy Judge
                                                                            8582/XX-XXXXXXX
